Per Curiam:
The court having decided on the appeal from the judgment in -this action (Deering v. Schreyer, ante, p. 872). that the defendant Fields was not entitled .to .costs, .this order, which awards additional costs to .him, must he *873reversed, with ten dollars costs and disbursements, and the motion for retaxation denied, with ten dollars costs. Present — Ingraham, McLaughlin, Clarke, Houghton and Lambert, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.